Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1000

IN RE: ROBERT WILKEY
                      Respondent.
Bar Registration No. 975432                              BDN: 179-14

BEFORE:       Glickman, Associate Judge, and Nebeker and Ruiz, Senior Judges.

                                       ORDER
                             (FILED - November 26, 2014)

       On consideration of the certified order suspending respondent from the practice
of law in the state of Pennsylvania for a total of 30 months, this court’s September 24,
2014, order directing respondent to show cause why the functionally equivalent
discipline in the form of a suspension for a period of 30 months with his
reinstatement conditioned upon a showing of fitness should not be imposed, and the
statement of Bar Counsel regarding reciprocal discipline, and it appearing that
respondent has failed to file a response to this court’s order to show cause but did file
a timely affidavit as required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Robert Wilkey is hereby suspended from the practice of law
in the District of Columbia for a period of 30 months, nunc pro tunc to September 24,
2104. Reinstatement is contingent upon a showing of fitness. See In re Sibley, 990
A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007); In re Coleman,
919 A.2d 1135, 1137 n.4 (D.C. 2007).

                                           PER CURIAM